Exhibit 10.1.1

FIRST AMENDMENT TO THE

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

NATIONAL CINEMEDIA, LLC

This First Amendment to the Third Amended and Restated Limited Liability Company
Operating Agreement (this “Amendment”) of National CineMedia, LLC, a Delaware
limited liability company (the “Company”), is made and entered into as of
March 16, 2009, by and among each of the parties hereto and amends the Third
Amended and Restated Limited Liability Company Operating Agreement of National
CineMedia, LLC, dated as of February 13, 2007 (the “LLC Agreement”).

RECITALS

WHEREAS, American Multi-Cinema, Inc., a Missouri Corporation (“AMC” or the “AMC
Founding Member”), Cinemark Media, Inc., a Delaware corporation (“Cinemark
Media” or the “Cinemark Founding Member”), Regal CineMedia Holdings, LLC, a
Delaware limited liability company (“Regal” or the “Regal Founding Member”), and
National CineMedia, Inc., a Delaware corporation (“NCM Inc.”) are parties to the
LLC Agreement;

WHEREAS, AMC, Cinemark Media, Regal and NCM Inc. desire to amend the LLC
Agreement pursuant to the terms and conditions hereof; and

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Amendment to Section 2.6 (Purposes). Section 2.6 (Purposes) is hereby deleted
and restated in its entirety as follows:

“2.6 Purposes. The purpose of the Company is to:

(a) operate and maintain a digital content network (“DCN”) that is able to
distribute advertising, marketing, promotional and other digital content for
display on theatre screens and video display monitors in theatres on a worldwide
basis and that, among other things, will compete with all areas and forms of
media (including cable and television broadcasters), advertising, marketing,
promotional and/or any distribution of digital content via any media format on a
worldwide basis;

(b) provide advertising, marketing and promotional activities on behalf of any
Person involved in the business of exhibiting theatrical motion pictures,
including, but not limited to, the Founding Members and their Affiliates
(including the Services as set forth in the Exhibitor Services Agreements)
whether displayed over the DCN, as non-digital content for display on
non-digital theatre screens, through lobby or other in-theatre promotions, or
through sponsorships of special events;



--------------------------------------------------------------------------------

(c) own, operate and maintain a business that provides advertising, marketing
and promotional materials and other activities to fitness centers, health clubs
and other out-of-home advertising venues such as airlines and theme parks; and

(d) engage in all activities and transactions in furtherance of the foregoing
purposes (collectively, the “Joint Venture Purposes”).”

 

2. No Other Changes. Except as expressly modified hereby, all terms, conditions
and provisions of the LLC Agreement shall continue in full force and effect.
This Amendment shall be deemed to be and construed as part of the LLC Agreement,
and the LLC Agreement shall be deemed to be and be construed as part of this
Amendment; provided, however, that in the event of any inconsistency or conflict
between the LLC Agreement and this Amendment, the terms, conditions and
provisions of this Amendment shall govern and control.

 

3. Counterparts. This Amendment may be executed in one or more counterparts and
by different parties on separate counterparts, each of which will be deemed an
original, but all of which will constitute one and the same instrument. The
parties agree that this Amendment shall be legally binding upon the electronic
transmission, including by facsimile or email, by each party of a signed
signature page hereof to the other party.

[SIGNATURE PAGE FOLLOWS]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment or
caused this Amendment to be executed on its behalf as of the date first written
above.

 

AMERICAN MULTI-CINEMA, INC. By:  

/s/    Craig R. Ramsey

Name:   Craig R. Ramsey Title:   Executive Vice President & CFO CINEMARK MEDIA,
INC. By:  

/s/    Michael Cavalier

Name:   Michael Cavalier Title:   Senior Vice President-General Counsel REGAL
CINEMEDIA HOLDINGS, LLC By:  

/s/    Michael Campbell

Name:   Michael Campbell Title:   Chief Executive Officer and Chairman of Regal
Entertainment Group NATIONAL CINEMEDIA, INC. By:  

/s/    Ralph E. Hardy

Name:   Ralph E. Hardy Title:   Executive Vice President-General Counsel